DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  
As claim 13, line 3, “mean control” must be replaced by means for receiving”.  Appropriate correction is required.
Response to Amendment
The amendment filed 7/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
As claims 1, 13, 25 and 30, The specification does not “determining, from among the plurality of repetitions of the PDCCH, which of the repetitions to use for a reference slot and communicating on the channel in a slot based on the reference slot for which the determined repetition of the PDCCH is used”.
As claims 4, 16 and 28, the specification does not disclose UE receives A-CSI-RS.
As claims 5-12, 17-24 and 29, the specification does not discloses these claims.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-13, 17-25 and 29-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As claims 1, 13, 25 and 30, The specification does not “determining, from among the plurality of repetitions of the PDCCH, which of the repetitions to use for a reference slot and communicating on the channel in a slot based on the reference slot for which the determined repetition of the PDCCH is used”.
As claims 4, 16 and 28, the specification does not disclose UE receives A-CSI-RS.
As claims 5-12, 17-24 and 29, the specification does not discloses these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-15, 17-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev [US 2019/0182807] in view of Nogami [US 2018/0324770].
As claim 1, Panteleev discloses receiving control information carried in at least one repetition of a plurality of repetitions of a physical downlink control channel (PDCCH) repeated over at least one monitoring occasion of at least one search space [Par. 0039-0040, 0042, 0048-0050 etc… discloses a UE receives a control information carried over at least one repetition of a plurality of repetitions PDCCH repeated over monitoring occasion of a search space]; determining, from among the plurality of repetitions of the PDCCH, which of the repetitions to use for a reference slot [Par. 0050 discloses determining the repetitions PDCCH to use for obtaining a slot index for PDSCH or PUSCH from the repetitions PDCCH based on values in the control information such as K0 and K2].  However, Panteleeve fails to fully disclose what Nogami discloses a method of wireless communication of a user equipment (UE), comprising receiving control information in a repetitive physical downlink control channel (PDCCH) within a set of slots, the repetitive PDCCH scheduling a channel for reception or transmission by the UE [Par. 0114-0115 discloses UE receiving information in the scheduled by PDCCHs for using to exchange data with base station]; determining, from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining a slot index from the repetitions PDCCH to be used as a channel for exchanging data with base station as disclosed Nogami into the teaching of Panteleev.  The motivation would have been to reduce overhead signaling.
As claim 2, Nogami discloses the channel is a physical downlink shared channel (PDSCH) and the communicating on the channel comprises receiving data on the PDSCH [Fig 34 discloses PDCCH includes information about PDSCH in order to allow UE to receive PDSCH]. 
As claim 3, Nogami discloses the channel is a physical uplink shared channel (PUSCH) and the communicating on the channel comprises transmitting data on the PUSCH [Fig 35, PDCCH includes information about PUSCH in order to allow UE to transmit PUSCH].
As claim 5, Nogami discloses the reference slot comprising another slot having  
the repetitive PDCCH determined to be used for reference slot [Figs 34-36 and Par. 0327-0331 discloses a reference slot of repetition PDCCH used to determine channel 
	As claim 6, Nogami discloses the slot is offset in tome from reference slot [Par. 0114-0115, UE decodes each PDCCH in the set of PDCCHs, Figs 34-36 and Par. 0327-0331 discloses the value contained in one of PDCCHs such as k is offset in time from reference slot of PDCCH.
As claim 7, Nogami discloses the other slot is earlier in time than each other repetition of plurality of repetitions of PDCCH [Figs 34-36 and Par. 0327-0331 discloses  PDCCHs are transmitted in time, so the first PDCCH have a reference slot earlier than the second PDCCH]. 
As claim 8, Nogami discloses the other slot is later in time than each other repetition of plurality of repetitions of PDCCH [Figs 34-36 and Par. 0327-0331 discloses  PDCCHs are transmitted in time, so the second PDCCH have a reference slot later than the first PDCCH]. 
As claim 9, Nogami discloses receiving information indicating the other slot that comprises the repetitions of the plurality of the repetitions of the PDCCH to be used for the reference slot [Figs 34-36 and Par. 0327-0331 discloses slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such as k + slot of received PDCCH].
As claim 10, Nogami discloses information indicating the other slot that comprises the reference slot is absent from the other slot [Figs 34-36 and Par. 0327-0331 discloses slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such as k + slot of received PDCCH, so slot index is 
As claim 11, Nogami discloses the information indicating the other slot that comprises the reference slot is preconfigured in a memory or other storage [Figs 34-36 and Par. 0327-0331, slot index of PDCCH used to determine slot index of channel by adding the value contained in PDCCH such that K1 and slot of PDCCH is in a frame which divides into the slots, See Fig 15 discloses frame which includes slots wherein the PDCCH includes k1, k2, k3, for using to determine slot indexed receiving PDSCH, CSI-RS or transmitting PUSCH and SRS].
As claim 12, Nogami discloses the reference slot is valid for a single slot in which to communicate on the channel [Figs 34-36 and Par. 0114-0115, 0327-0331 discloses UE received PDCCHs in Fig 9, receiving PDSCH, CSI-RS or transmissions in Figs 34-36 discloses transmission ACK, PUSCH, SRS].
As claim 13, this claim is rejected with similar rational as claim 1.
As claim 14, this claim is rejected with similar rational as claim 2.
As claim 15, this claim is rejected with similar rational as claim 3.
As claim 16, this claim is rejected with similar rational as claim 4.
As claim 17, this claim is rejected with similar rational as claim 5.
As claim 18, this claim is rejected with similar rational as claim 6.
As claim 29, this claim is rejected with similar rational as claim 7.
As claim 20, this claim is rejected with similar rational as claim 8.
As claim 21, this claim is rejected with similar rational as claim 9.
As claim 22, this claim is rejected with similar rational as claim 10.

As claim 24, this claim is rejected with similar rational as claim 12.
As claim 25, this claim is rejected with similar rational as claim 1.
As claim 26, this claim is rejected with similar rational as claim 2.
As claim 27, this claim is rejected with similar rational as claim 3.
As claim 28, this claim is rejected with similar rational as claim 4.
As claim 29, this claim is rejected with similar rational as claim 9.
As claim 30, this claim is rejected with similar rational as claim 1.
Claims 4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami and Panteleev as applied to claims 1 and 13 above, and further in view of Li [US 2020/0221429].
As claim 4, Panteleeve fails to disclose what Nogami disclose channel carry CSI to UE but failing to disclose what Li discloses the channel configured to carry a set of aperiodic channel state information reference signals (A-CSI-RS), and the communicating the channel comprises transmitting the A-CSI-RS on the channel [Par. 0151 discloses UE receives PDCCH includes a bit for requiring UE to transmit an aperiodic CSI-RS]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for acquiring the UE to transmitting A-CSI-RS as disclosed by Li into the teaching of Nogami and Panteleev.  The motivation would have been to obtain a reliable channel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ying [US 2018/0279327] discloses a method and system comprising repetition PDCCH.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/           Primary Examiner, Art Unit 2414